Citation Nr: 9914257	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-23 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.  

2.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


REMAND

The veteran served on active duty from November 1948 to June 
1952, and from February 1954 to December 1958.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

A 50 percent disability evaluation is currently assigned for 
the veteran's service-connected post-traumatic stress 
disorder (PTSD).  Service connection has also been 
established for residuals of appendectomy, assigned a 
noncompensable disability rating.  

In May 1996 the veteran testified before a hearing officer at 
the RO on the issue of an increased rating for PTSD.  The 
November 1996 rating decision, which followed the hearing, 
increased the rating for PTSD from 10 percent, which had been 
in effect since June 7, 1963, to 50 percent, effective June 
15, 1994.  The combined service-connected disability rating 
is currently 50 percent.  The RO considers the veteran's 
primary nonservice-connected disorders to be chronic 
obstructive pulmonary disease, emphysema; spontaneous 
pneumothorax; and benign essential tremor of he hands.  

There have been numerous diagnostic impressions on VA 
examinations between January 1996 and January 1998, including 
generalized anxiety disorder, major depression or dysthymic 
disorder, and possible dementia.  The veteran's Global 
Assessment of Functioning (GAF) score was estimated to be 70 
in January 1996, 50 in April 1997, and 40 in January 1998 
(i.e., showing decreasing functional impairment from a minor 
impairment to a major one.)

It is contended that the service-connected PTSD is more 
disabling than currently rated and that it alone precludes 
employment.  In December 1998, the veteran testified in part 
that he has an eighth grade education; that he last worked as 
an assembly worker in 1979; that he had worked for Chrysler 
for 24 years; that he was placed on disability due to back 
disability; and that he attempted to return to work, but was 
unable.  The veteran also testified that he has great 
difficulty sleeping; that sometimes he has a trembling 
sensation; and that he has memory problems, both long and 
short term.  The veteran further testified that he was in 
receipt of Social Security disability benefits due to a 
nonservice connected back disorder.  Still, the appellant 
also testified that he participated in a vocational and 
rehabilitation program without success.  

Unfortunately, the appellant's vocational and rehabilitation 
folder is not available for the Board's review.  Moreover, 
the aforementioned precipitous drop the veteran's functional 
abilities, when coupled with an opinion that a generalized 
anxiety disorder renders the veteran unemployable, warrants 
further development and explanation.  This further 
development naturally includes ascertaining the relationship, 
if any, between other nonservice connected psychiatric 
disorders (i.e., anxiety, major depression, etc.), and both 
PTSD and the appellant's active duty service.  Hence, further 
development is in order.

Accordingly, this case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
Vocational and Rehabilitation folder for 
temporary association with the primary 
claims folder.  

2.  The RO should request that the 
appellant identify specific names, 
addresses, and approximate dates of 
treatment for all private and VA health 
care providers from whom he has received 
psychiatric treatment since January 1998.  
The appellant should be informed that the 
request is made to ensure that his 
complete treatment records are available 
for review by VA adjudicators and 
clinicians.  With any necessary 
authorization on behalf of the veteran, 
the RO should attempt to obtain copies of 
all pertinent treatment records 
identified by the veteran that have not 
been previously secured.  The RO must 
insure that all recent VA treatment 
records are associated with the primary 
claims folder.  If any medical records 
identified by the veteran are 
unavailable, a statement explaining the 
absence of such evidence should be 
included in the claims folder.  

3.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination in order to determine the 
nature, extent, and diagnosis of any and 
all psychiatric disabilities present.  
The claims folder and a complete copy of 
this REMAND order must be made available 
to and be reviewed by the examiner in 
conjunction with the examination.  The 
psychiatric examination must be conducted 
in accordance with the fourth edition of 
the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-IV), and all appropriate 
studies, including psychological testing 
and tests of cognitive impairment, are to 
be performed in order to identify and 
describe the symptomatology attributable 
to PTSD.  The psychiatric examiner should 
further determine the nature, extent, 
etiology and correct diagnosis of all 
other psychiatric disabilities present, 
and then reconcile any conflicting 
diagnosis.  The examination report must 
be typed.  

In the report the psychiatrist must 
distinguish, if possible, between 
manifestations of the veteran's service-
connected PTSD and any other diagnosed 
psychiatric disorder.  The examiner must 
then answer the following questions: (A) 
Does the veteran currently have a 
psychiatric disorder in addition to PTSD 
that is related to his military service? 
(B) If the veteran has another mental 
disorder, is it secondary to PTSD or a 
separate diagnosis?  (C) If the veteran 
has a disorder that is related to PTSD 
what is the basis(es) for making that 
determination?  If certain symptomatology 
cannot be disassociated from one disorder 
that fact should be so specified.  The 
examiner must also comment on the extent 
to which PTSD or other service related 
disorder affects the veteran's 
occupational and social functioning.  A 
multi-axial assessment should be 
provided, as well as a Global Assessment 
of Functioning (GAF) score, with an 
explanation of the numeric code assigned. 

4.  Prior to the examination, the RO must 
inform the appellant, in writing, of all 
consequences of the veteran's failure to 
report for the examination in order that 
he may make an informed decision 
regarding his participation in said 
examination.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the 
examination report to verify that the 
veteran's claims folder was reviewed by 
the examiner.  If any development is 
incomplete, including if the requested 
examination does not include all test 
reports, special studies, or opinions 
requested, or if the examination report 
does not affirmatively show that the 
veteran's claims folder were reviewed by 
the examiner, appropriate corrective 
action is to be implemented prior to 
returning the case to the Board.  

6.  Thereafter, the RO should undertake 
any other indicated development, and 
readjudicate the veteran's claims under 
current regulations and guidelines.  

If the benefits sought on appeal are not granted, the veteran 
and the representative should be furnished a supplemental 
statement of the case and be afforded an opportunity to 
respond before the record is returned to the Board for 
further review.  The purpose of this REMAND is to obtain 
additional development, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under  38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  


